Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Based on the specification of at least [0100]-[0105] of the publication and/or Fig.11 discloses that the claimed means in claim 29 can be performed by at least the transmitter, the receiver and the manager that is implemented by at least a processor.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 10, 26 and 28-30 are rejected under 35 U.S.C. 102a1 as being anticipated by Intel (R2-1906280, pgs.1-6) submitted in IDS.
For claim 1, Intel discloses a method for wireless communication at a user equipment (UE) (see at least pg.1: 1.Introduction line 1; the 2-step RACH is between UE and base station (BS/gNB)), comprising: transmitting, to a base station as part of a random-access procedure, a random-access message comprising a preamble and a payload (see at least pg.3; 2.4 Fallback to 4-step RACH line 2 and/or line 6; MsgA (transmitted from UE to BS) including both PRACK preamble and payload (PUSCH)); receiving, from the base station, at least a control channel portion of a response to the random-access message, wherein the response comprises the control channel portion and a data channel portion (see at least pg.4 lines 21-24 and/or Fig.1; receiving a MsgB as a response from the BS and wherein the MsgB comprises at least PDCCH (control channel portion) and PDSCH (data channel portion)); determining, based at least in part on at least one parameter of the control channel portion, whether the data channel portion includes at least one radio resource control message (see at least pg.4: at least Approach 2a; determining DL RRC message in the second MAC PDU via (based on) C-RNTI/TC-RNTI (one parameter of the PDDCH) and/or at least Fig.1; C-RNTI/TC-RNTI in the PDDCH and/or pg.5: Pros to Approach 2a; 4) Allow optional DL RRC signaling to be included in MsgB); and managing flow control feedback reporting for the response based at least in part on the determining (see at least pg.5: Pros to Approach 2a; 2) Allowing (managing) for HARQ (flow control feedback reporting) retransmission for MsgB (based at least in part on included RRC) since Approach 1 does not seem to include optional DL RRC in MsgB, as MsgB does not support HARQ retransmission (pg.4 lines 16-17; Approach 1) and/or pg.5 lines 7-8; Approach 2a is more reliable as it uses existing HARQ retransmission for MsgB payload (at least RRC)).
Claims 10 and 29-30 are rejected for same reasons as claim 1 since UE (apparatus) comprises at least a transceiver for transmitting and receiving data, a processor and/or a memory for it to function and implement the method of claim 1. 
 For claim 26, Intel further discloses wherein the at least one parameter of the control channel portion comprises an explicit indication of whether the data channel portion includes the at least one radio resource control message (see at least pg.4: at least Approach 2a; determining DL RRC message in the second MAC PDU via (based on) C-RNTI/TC-RNTI (one parameter of the PDDCH) and/or at least Fig.1; C-RNTI/TC-RNTI in the PDDCH and/or pg.5: Pros to Approach 2a; 4) Allow optional DL RRC signaling to be included in MsgB).
For claim 28, Intel further discloses wherein the data channel portion includes at least timing advance information for uplink timing adjustment and optionally the at least one radio resource control message (see at least pg.3 lines 7-8; MsgB contents includes at least TAC (timing advance command) and optional RRC message), wherein the timing advance information is derived based at least in part on the preamble of the random-access message (see at least pg.3 lines 15-17; MsgB (at least TAC) is based on MsgA (at least preamble) since MsgB (at least TAC)  is the response to the MsgA (at least preamble)) and the at least one radio resource control message (see at least pg.5: Pros to Approach 2a; 2) Allowing for HARQ retransmission for MsgB in case of failure (not successful decoding) and therefore successfully decoding MsgB will not trigger a retransmission and which means the successful decoding (deriving) of TA since the RRC is part of the MsgB (based at least in part on RRC)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 4-9, 11, 13-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Intel (R2-1906280, pgs.1-6) submitted in IDS in view of Kunt et al (US 2020/0107371). 
For claims 2 and 11, Intel further discloses determining, based at least in part on at least one parameter of the control channel portion, whether the data channel portion includes at least one radio resource control message (see at least pg.4: at least Approach 2a; determining DL RRC message in the second MAC PDU via (based on) C-RNTI/TC-RNTI (one parameter of the PDDCH) and/or at least Fig.1; C-RNTI/TC-RNTI in the PDDCH and/or pg.5: Pros to Approach 2a; 4) Allow optional DL RRC signaling to be included in MsgB); determining that a timing advance timer at the UE is running; and suppressing an uplink timing adjustment based at least in part on determining that the timing advance timer at the UE is running (see at least pg.2: 2.1 UL Time Alignment lines 4-8; TA included in MsgB for UL time adjustment when no valid (expired) TA and which means that when there is a valid (running or not expired) TA, there is no need (suppressing) to implement TA adjustment since synchronization is met).  Intel discloses all the claimed subject matter with the exception of explicitly disclosing determining that the data channel portion does not include the at least one radio resource control message; and transmitting, to the base station, a flow control acknowledgment for the response based at least in part on determining that the data channel portion does not include the at least one radio resource control message.  However, Kunt discloses determining that the one parameter (C-RNTI/TC-RNTI) of the control channel portion (PDCCH) is not included in the control channel portion and a RRC message is not included in the MsgB (see at least Fig.8; MsgB is addressed to RA-RNTI (no C-RNTI/TC-RNTI in PDCCH and no RRC message in data channel portion) since UE does not have C-RNTI); and transmitting, to the base station, a flow control acknowledgment for the response based at least in part on determining that the one parameter (C-RNTI/TC-RNTI) of the control channel portion (PDCCH) is not included in the control channel portion (see at least Fig.8; transmission of HARQ-ACK based at least on UE not having C-RNTI).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kunt into the method/apparatus of Intel by not including the RRC message in the MsgB when no C-RNTI is included in the PDDCH and using HARQ-ACK when that happens after successful decoding the MsgB for the purpose of at least acknowledging the successful decoding of the MsgB and/or indicating/reporting a successful contention resolution.
For claims 4 and 16, Intel further discloses determining that the data channel portion includes the at least one radio resource control message (see at least pg.4: at least Approach 2a; determining DL RRC message in the second MAC PDU via (based on) C-RNTI/TC-RNTI (one parameter of the PDDCH) and/or at least Fig.1; C-RNTI/TC-RNTI in the PDDCH and/or pg.5: Pros to Approach 2a; 4) Allow optional DL RRC signaling to be included in MsgB), and that the HARQ retransmission for MsgB is based at least in part on determining that the data channel portion includes the at least one radio resource control message (see at least pg.5: Pros to Approach 2a; 2) Allowing for HARQ retransmission for MsgB (based at least in part on included RRC) since Approach 1 does not seem to include optional DL RRC in MsgB, as MsgB does not support HARQ retransmission (pg.4 lines 16-17; Approach 1) and/or pg.5 lines 7-8; Approach 2a is more reliable as it uses existing HARQ retransmission for MsgB payload (at least RRC)).  Intel discloses all the claimed subject matter with the exception of explicitly disclosing performing a decoding process on the data channel portion.  However, Kunt further discloses performing a decoding process on the data channel portion to manage the HARQ feedback reporting (see at least Fig.8 and/or Fig.9; managing HARQ feedback based on decoding MsgB).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kunt into the method/apparatus of Intel for the purpose of at least decoding the received MsgB and therefore responding with the appropriate HARQ feedback in order to at least have a reliable system. 
For claims 5 and 17, Intel further discloses determining that the data channel portion includes the at least one radio resource control message (see at least pg.4: at least Approach 2a; determining DL RRC message in the second MAC PDU via (based on) C-RNTI/TC-RNTI (one parameter of the PDDCH) and/or at least Fig.1; C-RNTI/TC-RNTI in the PDDCH and/or pg.5: Pros to Approach 2a; 4) Allow optional DL RRC signaling to be included in MsgB) and timing advance information for uplink timing adjustment (see at least pg.2: 2.1 UL Time Alignment lines 4-8; TA included in MsgB for UL time adjustment).  Intel discloses all the claimed subject matter with the exception of explicitly disclosing successfully decoding the data channel portion and transmitting, to the base station, a flow control acknowledgment for the response based at least in part on successfully decoding the data channel portion.  However, Kunt discloses successfully decoding the data channel portion (see at least Fig.8; SUCCESS; UE decodes MsgB (including data channel portion) successfully) and transmitting, to the base station, a flow control acknowledgment for the response based at least in part on successfully decoding the data channel portion (see at least Fig.8; transmission of HARQ-ACK when successful decoding of MsgB).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kunt into the method/apparatus of Intel for the purpose of at least acknowledging the successful decoding of the MsgB in order to at least avoid triggering retransmission and therefore at least saving time and/or avoiding delay.
For claims 6 and 18, Intel further discloses determining that a timing advance timer at the UE has expired; and performing the uplink timing adjustment using the timing advance information based at least in part on determining that the timing advance timer at the UE has expired (see at least pg.2: 2.1 UL Time Alignment lines 4-8; TA included in MsgB for UL time adjustment when there is no valid (expired) TA).
For claims 7 and 19, Intel further discloses determining that a timing advance timer at the UE is running; and suppressing the uplink timing adjustment based at least in part on determining that the timing advance timer at the UE is running (see at least pg.2: 2.1 UL Time Alignment lines 4-8; TA included in MsgB for UL time adjustment when no valid (expired) TA and which means that when there is a valid (running or not expired) TA, there is no need (suppress) to implement TA adjustment since synchronization is met).
For claims 8 and 20, Intel further discloses determining that a timing advance timer at the UE is running; and suppressing the uplink timing adjustment based at least in part on the determining (see at least pg.2: 2.1 UL Time Alignment lines 4-8; TA included in MsgB for UL time adjustment when no valid (expired) TA and which means that when there is a valid (running or not expired) TA, there is no need (suppress) to implement TA adjustment since synchronization is met).  Intel discloses all the claimed subject matter with the exception of explicitly disclosing failing to decode the data channel portion to identify the at least one radio resource control message and timing advance information for uplink timing adjustment; and transmitting, to the base station, a flow control negative acknowledgment for the response based at least in part on failing to decode the data channel portion.  However, Kunt discloses failing to decode the MsgB (at least data channel portion to identify the at least one radio resource control message if any and timing advance information for uplink timing adjustment) (see at least Fig.9: FAILURE; UE cannot decode the MsgB); and transmitting, to the base station, a flow control negative acknowledgment for the response based at least in part on failing to decode the data channel portion (see at least Fig.9; transmission of HARQ-NACK when failure of decoding the MsgB).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kunt into the method/apparatus of Intel for the purpose of at least acknowledging the failure in decoding the MsgB in order to at least triggering retransmission.
For claims 9 and 21, Intel discloses all the claimed subject matter with the exception of explicitly disclosing failing to decode the data channel portion to identify the at least one radio resource control message and timing advance information for uplink timing adjustment; determining that a timing advance timer at the UE has expired; and monitoring for a retransmission of the response to the random-access message comprising the at least one radio resource control message and the timing advance information.  However, Kunt discloses failing to decode the MsgB (data channel portion to identify the at least one radio resource control message if any and timing advance information for uplink timing adjustment) (see at least Fig.9: Failure; UE cannot decode MsgB); determining that a timing advance timer at the UE has expired (see at least Fig.9: Failure; TA has expired); and monitoring for a retransmission of the MsgB (response to the random-access message comprising the at least one radio resource control message and the timing advance information) (see at least Fig.9; transmission of HARQ-NACK when failure of decoding the MsgB to receive the retransmission (monitoring for a retransmission)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kunt into the method/apparatus of Intel for the purpose of at least acknowledging the failure in decoding the MsgB in order to at least triggering retransmission. 
For claim 13, Intel further discloses determining, based at least in part on at least one parameter of the control channel portion, whether the data channel portion includes at least one radio resource control message (see at least pg.4: at least Approach 2a; determining DL RRC message in the second MAC PDU via (based on) C-RNTI/TC-RNTI (one parameter of the PDDCH) and/or at least Fig.1; C-RNTI/TC-RNTI in the PDDCH and/or pg.5: Pros to Approach 2a; 4) Allow optional DL RRC signaling to be included in MsgB); and determining that a timing advance timer at the UE has expired (see at least pg.2: 2.1 UL Time Alignment lines 4-8; TA included in MsgB for UL time adjustment when there is no valid (expired) TA).  Intel discloses all the claimed subject matter with the exception of explicitly disclosing determining that the data channel portion does not include the at least one radio resource control message; and performing a decoding process on the data channel portion based at least in part on determining the timing advance timer at the UE.  However, Kunt discloses determining that the one parameter (C-RNTI/TC-RNTI) of the control channel portion (PDCCH) is not included in the control channel portion and a RRC message is not included in the MsgB (see at least Fig.8; MsgB is addressed to RA-RNTI (no C-RNTI/TC-RNTI in PDCCH and no RRC message in data channel portion since UE does not have C-RNTI)); and performing a decoding process on the data channel portion based at least in part on receiving/determining the timing advance at the UE (see at least Fig.8: SUCCESS; UE can decode the MsgB that includes TA).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kunt into the method/apparatus of Intel by not including the RRC message in the MsgB when no C-RNTI is included in the PDDCH and successfully decoding the received/new TA when the previous TA expires for the purpose of at least implementing the UL time alignment and keeping the UE synchronized.
For claim 14, Kunt further discloses successfully decoding the data channel portion to identify timing advance information for uplink timing adjustment; obtaining the timing advance information from the successfully decoded data channel portion; performing the uplink timing adjustment using the timing advance information (see at least Fig.8: SUCCESS; UE can decode the MsgB that contains TA and therefore obtaining TA information and performing UL timing UL adjustment); and transmitting, to the base station, a flow control acknowledgment for the response after performing the uplink timing adjustment based at least in part on successfully decoding the data channel portion (see at least Fig.8; transmission of HARQ-ACK after successfully decoding MsgB (TA adjustment)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kunt into the method/apparatus of Intel for the purpose of at least implementing UL timing adjustment and/or acknowledging the successful contention resolution.
5.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Intel (R2-1906280, pgs.1-6) submitted in IDS in view of Wang (US 2013/0039297).
For claim 27, Intel discloses all the claimed subject matter with the exception of explicitly disclosing receiving, from the base station, a resource indicator and a feedback timing indicator for the flow control feedback reporting in the control channel portion or in dedicated radio resource control signaling; and transmitting, to the base station, flow control feedback in accordance with the resource indicator and the feedback timing indicator.  However, Wang discloses receiving, from the base station (see at least Fig.4 and/or [0032]; receiving from eNB a RRC message), a resource indicator and a feedback timing indicator for the flow control feedback reporting in the control channel portion or in dedicated radio resource control signaling (see at least Fig.4 and/or [0039]; the RRC message includes at least a ACK/NACK resource parameter (resource indicator) and HARQ information indicator(s) including timing as to when feedback should be transmitted or received (feedback timing indicator)); and transmitting, to the base station, flow control feedback in accordance with the resource indicator and the feedback timing indicator (see at least Fig.4 and/or [0039]; the feedback will be transmitted based on the RRC message (at least the resource indicator and the feedback timing indicator)) Thus, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Wang into the method/apparatus of Intel in order to at least achieve configuring the UE with needed resource(s) to conduct appropriate feedback transmission and therefore having a reliable system.
Allowable Subject Matter
6.	Claims 3, 12, 15 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467